

Exhibit 10.6



FIFTH AMENDMENT TO THE
HEICO SAVINGS AND INVESTMENT PLAN
(AS AMENDED EFFECTIVE JANUARY 1, 2007)


THIS FIFTH AMENDMENT (the “Amendment”) to the HEICO Savings and Investment Plan,
as amended and restated effective January 1, 2007 (the “Plan”), is made on the
13th day of June, 2011, by HEICO Corporation, a Florida corporation (the
“Company”) as follows.


WITNESSETH:
 
WHEREAS, the Company maintains the Plan for the sole and exclusive benefit of
its eligible participants and their respective beneficiaries under the terms and
provisions of the Internal Revenue Code of 1986, as amended; and


WHEREAS, pursuant to Section 15.01 of the Plan, the Company has the power to
amend the Plan;


NOW, THEREFORE, the Plan shall be amended as follows:
 
Effective as of July 1, 2011:
 

 
1. 
A new Section 2.02A is hereby added to read as follows:

 
 
“2.03A
“Administrator” shall mean the Committee or such other person or entity
designated by the Committee pursuant to Section 14.02 to administer the Plan on
behalf of the Committee.”

 

 
2. 
Section 2.26 is hereby amended in its entirety to read as follows:

 

 
“2.26
“Entry Date” shall mean each day of the Plan Year.”

 

 
3. 
Section 3.02 is hereby amended in its entirety to read as follows:

 
“3.02         Rollover Contributions. An Eligible Employee who has not otherwise
become a Participant may make a Rollover Contribution to the Plan before he is
otherwise eligible to Participate in the Plan.  Such an Employee becomes a
Participant if he makes a Rollover Contribution.  

 
 

--------------------------------------------------------------------------------

 
 
However, until his Entry Date, such an Employee will not be eligible to make
Elective Deferral Contributions or receive an allocation of Employer
Contributions.  Notwithstanding the foregoing, this Section 3.20 shall not apply
with respect to periods on or after July 1, 2011.”
 
 
4.
The second paragraph of Section 4.01(b) is hereby amended in its entirety to
read as follows:

 
“Notwithstanding the foregoing, with respect to each Eligible Employee who is
hired by an Employer on or after January 1, 2006, such Eligible Employee shall
be deemed to make an election to contribute to the Trust, and the Employer shall
so contribute as soon as administratively feasible, an Elective Deferral
Contribution in an amount equal to three percent (3%) of the Eligible Employee’s
Compensation for the Plan Year, unless the Eligible Employee elects a greater or
lesser percentage (including zero) in a salary reduction agreement entered into
between the Eligible Employee and the Employer with respect to such Plan
Year.  Each such Eligible Employee shall have an effective opportunity to
receive notice of availability of such election, as well as a salary reduction
agreement form, and the Eligible Employee shall have a reasonable period to make
a salary reduction election change before the date on which the deemed election
shall take place.  In addition, effective as of January 1, 2008, in the event
that the automatic contribution arrangement under this Plan is an eligible
automatic contribution arrangement as defined in Code Section 414(w)(3), then
each Eligible Employee who is automatically enrolled in this Plan pursuant to
this Section 4.01(b) shall be provided with a ninety (90) day period (commencing
from the first day on which his or her participation begins) to elect out of the
Plan and withdraw the contributions made on his or her behalf and the earnings
thereon.”
 

 
5. 
Section 4.02 is hereby amended in its entirety to read as follows:

 

 
“4.02
Elections Regarding Elective Deferral Contributions.

 
 
(a)
A Participant may elect to change his Elective Deferral Contribution Amount on a
daily basis by contacting the Administrator and executing any forms (whether
hardcopy or electronic) as may be required by the Administrator from time to
time.  Any change a Participant makes shall become effective as soon as
administratively feasible following the receipt of such election by the
Administrator.

 
 
(b)
A Participant may suspend further Elective Deferral Contributions to the Plan at
any time by contacting the Administrator and executing any forms (whether
hardcopy or electronic) as may be required by the Administrator from time to
time.  Any suspension a Participant requests shall

 
 
 

--------------------------------------------------------------------------------

 
 
become effective as soon as administratively feasible following the receipt of
such election by the Administrator.”
 
 
6.
Section 4.06 is hereby amended in its entirety to read as follows:

 
“4.06    Rollover Contributions.  An Eligible Employee may make a Rollover
Contribution to this Plan, provided, however, that the trust from which the
funds are to be transferred must permit the transfer to be made, and provided,
further, the Committee consents to such transfer and is reasonably satisfied
that such transfer will not jeopardize the tax exempt status of this Plan or
Trust.  Rollover Contributions shall be made by delivery to the Administrator
for deposit in the Trust.  All Rollover Contributions must be in cash or
property satisfactory to the Administrator, whose decision in this regard shall
be final.  The Administrator will not accept rollovers of accumulated deductible
employee contributions from a simplified employee pension plan.  Upon approval
by the Administrator, the amount transferred shall be deposited in the Trust and
shall be credited to the Participant’s Rollover Account.  A Rollover
Contribution will not be matched by Employer Contributions, and is not subject
to the restrictions provided in Section 4.01 or the limitations described in
Article 5 and Article 7.”
 
 
7.
Section 4.07 is hereby amended in its entirety to read as follows:

 
“4.07     Form and Timing of Contributions.
 
 
(a)
Elective Deferral Contributions shall be deducted by the Employer from the
Participant’s Compensation and paid to the Administrator as promptly as possible
after the end of each regular pay period but in no event later than 15 days
after the end of the month in which such Elective Deferral Contributions are
retained by the Employer.

 
 
(b)
All Employer Contributions for the purpose of paying or prepaying principal,
interest or fees on Plan Indebtedness related to Financed Stock, as defined in
Article 12, must be made in cash.  All other Employer Contributions may be made
in cash, Company Stock or other property, in the contributing Employer’s
discretion.  All Employer Contributions, whether in cash, Company Stock, or
other property, are contingent upon acceptance by the Administrator and a
determination that the contributions will not jeopardize the qualified status of
this Plan.

 
 
 

--------------------------------------------------------------------------------

 

 
(c)
All Employer Contributions shall be paid to the Administrator on or before the
time required by law for filing the Employer’s federal income tax return
(including extensions) for its taxable year in or with which the Plan Year with
respect to which the contribution is made ends.”

 
 
8.
Section 4.10 is hereby amended in its entirety to read as follows:

 
“4.10      Investment Funds.  The Administrator will establish a Company Stock
Fund for the investment of Plan assets in Common Stock.  The Committee may
direct the Administrator to establish other Investment Funds within the Trust
and to permit Participants to direct the allocation of their Account balances
among these Investment Funds in accordance with rules prescribed by the
Committee.  The Committee may alter the available Investment Funds or the
procedures for allocating Account balances among them at any time.”
 
 
9.
Section 4.11 is hereby amended in its entirety to read as follows:

 
“4.11      Investment of Contributions.  Contributions made by a Participant
pursuant to Sections 4.01 and 4.06 shall be remitted to the Administrator for
investment in the Investment Funds selected by each Participant in accordance
with rules prescribed by the Committee. Such contributions shall not be invested
in Company Stock.  If an investment election is not made by the Participant,
funds will be invested in a default investment fund designated by the
Committee.  Contributions, other than Elective Deferral Contributions, made by
the Employer on behalf of a Participant shall be invested in the Company Stock
Fund.”
 
 
10.
Section 10.02 is hereby amended in its entirety to read as follows:

 
 
“(c)
“Consent of Participant.  A Participant’s consent to a distribution of his
Account shall be subject to the following:

 
 
(1)
If the total value of the Participant’s vested Accounts to be distributed is
less than or equal to $1,000, determined on or after the Participant’s
Termination Date, the Participant’s vested Account balance shall be distributed
to the Participant in a lump sum payment as soon as administratively feasible
after his Termination Date.

 
 
(2)
If the total value of the Participant’s vested Accounts to be distributed is
greater than $1,000, determined on or after the Participant’s Termination Date,
the Participant’s consent to a distribution shall be required; provided that,

 
 
 

--------------------------------------------------------------------------------

 
 
notwithstanding the lack of consent, distribution shall be made no later than
the date established under Section 10.07 for mandatory distributions.”
 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed the
day and year first above written.
 

 
HEICO Corporation, a Florida corporation
       
By:
/s/  THOMAS S. IRWIN
   
Title:
      TREASURER

 
 
 

--------------------------------------------------------------------------------

 